Dear Mr. Arceneaux:
The above referenced opinion request has been forwarded to this office for disposition.  Your question, as evidenced in your request, is:
      Does LA R.S. 17:1201(A)(1) require a member of the teaching staff employed by a School Board to report for duty and actually perform work for the Board during each school year for which a member of the teaching staff seeks the minimum of ten (10) days absence because of personal illness or because of other emergencies, without loss of pay?
As you note in your opinion request, LA R.S. 17:1201(A)(1) must be interpreted, which states:
§ 1201.  Amount of sick leave; injury on the job.
      A. (1) Every member of the teaching staff employed by any parish of city school board of this state shall be entitled to and shall be allowed a minimum of ten days absence per school year because of personal illness or because of other emergencies, without loss of pay. Any portion of such sick leave not used in any year shall be accumulated to the credit of the member of the teaching staff without limitation.  However, upon initial employment a member of the teaching staff employed by a school board shall not be allowed any sick leave in a school year unless and until he reports for duty and actually performs work for the board during that school year at which time the ten days otherwise provided for in this Paragraph shall accrue.
By its own terms, the only teachers who may "not be allowed any sick leave in a school year unless and until he reports for duty" are teachers "upon initial employment."  It would consequently appear to limit such possible disallowance of leave only to teachers who begin "initial employment" with a school board, i.e., in that teacher's first year of employment with a particular school board.  In sum, LA R.S. 17:1201(A)(1) requires that in a teacher's first year of employment with a particular school board, he shall not be allowed any sick leave in a school year unless and until he reports for duty and actually performs work for the board during that school year at which time the ten days shall accrue.
Trusting this to be sufficient for your purposes.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES C. HRDLICKA Assistant Attorney General
JCH/vls-0776q